Citation Nr: 0827331	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  07-01 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1. Entitlement to service connection for a bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his wife and his son




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard from August 
1956 to August 1959.  He had unspecified periods of active 
duty for training (ACDUTRA) during that time.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the RO 
in Boston, Massachusetts, which denied service connection for 
hearing loss and tinnitus.

In December 2007, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims folder.  


FINDINGS OF FACT

1. The preponderance of the evidence does not establish that 
the appellant's hearing loss disability had its onset in 
service or is otherwise related to his active military 
service.  

2. The preponderance of the evidence does not establish that 
tinnitus had its onset in service or is otherwise related to 
his active military service.  




CONCLUSIONS OF LAW

1. A bilateral hearing loss disability was not incurred in or 
aggravated by active service.  See 38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).

2. Tinnitus was not incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the appellant's claims, 
letters dated in June 2005 and June 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Pelegrini II, 18 Vet. App. at 120-21.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In any event, it is noted that the 
appellant was given proper notice in an October 2006 letter 
and was given ample opportunity to respond.  Subsequent to 
the issuance of this letter, the appellant's claims were 
readjudicated in a November 2006 Supplemental Statement of 
the Case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

As for the duty to assist, the result of RO development 
indicates that the appellant's service medical records are 
unavailable.  VA has a heightened duty to assist in these 
cases.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 
369-70 (2005).  The Board concludes that the heightened duty 
to assist has been met in this case.  The claims file 
contains all available evidence pertinent to the claims, 
including Army National Guard records.  Private medical 
records submitted by the appellant have been associated with 
the claims file.  VA has requested service records from the 
National Personnel Records Center (NPRC) and has been 
notified that the records could not be located.  The claims 
file contains a formal finding that the appellant's service 
medical records are not available and that further attempts 
to obtain the records would be futile.  Accordingly, the 
Board concludes that VA's duty to assist has been satisfied. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to section 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the appellant's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that § 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide an appellant with a medical examination or to obtain 
a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The appellant is seeking service connection for hearing loss 
and tinnitus as a result of active service.  As will be 
explained below, the claims for service connection must fail.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease 
of the nervous system, such as sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state, 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service 
connection may be granted for disability resulting from 
disease or injury incurred or aggravated while performing 
ACDUTRA, or from an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106.  However, 
presumptive provisions such as 38 C.F.R. §§ 3.307, 3.309 
(presumption of service incurrence), 3.306 (presumption of 
aggravation), and 38 U.S.C.A. §§ 1111, 1131 (presumption of 
soundness) do not apply to ACDUTRA or INACDUTRA.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Hearing Loss

The appellant contends that he has hearing loss as a result 
of in-service noise exposure.  For the following reasons, the 
Board concludes that service connection is not warranted.

For VA purposes, impaired hearing is considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The appellant has submitted private medical evidence dated in 
August 2006 from Dr. D.E. Nash.  This evidence consists of 
patient progress notes and an audiological evaluation report.  
Dr. Nash indicated in the patient progress notes that a 
previous audiological evaluation in February 1999 had 
revealed profound hearing loss in the right ear and a 
significant high frequency sensorineural hearing loss in the 
left ear.  Dr. Nash explained that the new audiogram showed 
profound hearing loss in the right ear and further hearing 
loss in the left ear.  Compared to the February 1999 
evaluation, the appellant's hearing had decreased 
bilaterally; therefore, amplification in the left ear was 
recommended.  

The August 2006 audiological evaluation report shows pure 
tone thresholds exhibited by the appellant depicted by graph 
and not interpreted in decibels for each frequency depicted 
in the audiogram.  See Kelly v. Brown, 7 Vet. App. 471, 474 
(1995) (the Board may not interpret graphical representations 
of audiometric data).  The Board is unable to determine, 
based on this audiological evaluation report, whether the 
appellant's impaired hearing meets the requirement of 
38 C.F.R. § 3.385.  However, in an effort to resolve any 
ambiguity in the appellant's favor and for purposes of this 
decision only, the Board will assume the evaluation report is 
sufficient evidence of a disability for VA purposes.  
Accordingly, the Board finds that the first element of 
service connection has been satisfied.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The appellant contends that 
his noise exposure occurred in or around August 1956 during 
ACDUTRA in Wellfleet, Massachusetts.  See Travel Board 
hearing transcript, December 2007.  Specifically, he 
attributes his current hearing loss to a two-day period he 
spent firing 90-millimeter guns while training as a gun 
crewman.  See id; see also Statement in Support of Claim, 
June 2005; VA Form 9, December 2006.  He explains that, 
thereafter, he experienced hearing loss and ringing in the 
ears, and was therefore reassigned to be a cook.  

As noted above, the appellant's service medical records are 
unavailable.  In fact, there is nothing in the evidence of 
record to verify his active service.  The appellant's Army 
National Guard records do not indicate the dates of his 
ACDUTRA, if any, although they do show that his military 
occupational specialty was a cook.  Likewise, given the 
unavailability of service medical records, there is no 
evidence that the appellant incurred a disease or injury.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the appellant suffered 
acoustic trauma during active service.  See Hickson, supra.  

The August 2006 medical evidence from Dr. Nash addresses the 
etiology of the appellant's hearing loss.  Specifically, Dr. 
Nash gives the opinion that the appellant's hearing loss is 
more likely than not related to his significant noise 
exposure from artillery in military service.  

The Board has reviewed and weighed the evidence of record and 
finds the nexus statement from Dr. Nash to be of little 
probative value.  Dr. Nash's opinion is based on the 
appellant's self-reported history of in-service noise 
exposure and ongoing hearing trouble.  There is no indication 
that Dr. Nash had an opportunity to review the appellant's 
claims file prior to rendering his opinion.  Moreover, his 
opinion does not address other relevant factors, such as 
whether the appellant had post-service noise exposure.  

The August 2006 patient progress notes from Dr. Nash indicate 
that the appellant had previously been given an audiological 
evaluation in February 1999, which had revealed profound 
hearing loss in the right ear and a significant high 
frequency sensorineural hearing loss in the left ear.  This 
February 1999 finding of hearing loss, which takes place four 
decades following the appellant's discharge from the Army 
National Guard, is the earliest evidence of hearing loss in 
the record.  This period without treatment is evidence that 
there has not been a continuity of symptomatology, and it 
weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Given that 
there is no evidence of verified active service, no evidence 
of noise exposure during unverified active service, and no 
evidence of treatment for hearing loss for four decades 
following separation from National Guard service, the Board 
concludes that service connection is not warranted for a 
bilateral hearing loss disability.

The Board is mindful of the appellant's statements regarding 
the etiology of his hearing loss.  The appellant can attest 
to factual matters of which he has first-hand knowledge, 
e.g., that he has trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
appellant as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the etiology of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the 
appellant is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, he cannot 
provide a competent opinion regarding the cause of his 
current disability.

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).



b. Tinnitus

The appellant contends that he has tinnitus as a result of 
in-service noise exposure.  For the reasons that follow, the 
Board concludes that service connection is not warranted.

As discussed above, there is no evidence of record showing 
that the appellant suffered acoustic trauma during active 
service.  Although the appellant testified at the December 
2007 Travel Board hearing that he experienced ringing in the 
ears following his two days of artillery training, there are 
no documented complaints of tinnitus during active service in 
the record.  The Board, therefore, finds that the evidence 
fails to establish that the appellant incurred an in-service 
injury or disease related to tinnitus.

The Board further notes that there is no medical evidence 
showing a current diagnosis of tinnitus.  See 38 U.S.C.A. § 
1110; see also Degmetich v. Brown, supra.  

Given that there is no evidence of noise exposure or tinnitus 
in active service and no evidence of a current diagnosis, the 
Board concludes that service connection for tinnitus is not 
warranted.  Although the appellant is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
See Gilbert, 1 Vet. App. at 53.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


